UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RANDY FERNANDEZ,                                                       :
                                                                       :
                                    Plaintiff,                         :    19-CV-4021 (JMF)
                                                                       :
                  -v-                                                  :   ORDER OF SERVICE
                                                                       :
NEW YORK CITY; NEW YORK CITY DEPARTMENT :
OF CORRECTIONS; OFFICER CHOPRA, NYC                                    :
Department of Corrections; CAPTAIN GRIFFIN, Shield :
No. 1047 – MDC, NYC Department of Corrections,                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        Plaintiff, currently incarcerated in the George R. Vierno Center at Rikers Island, brings

this pro se action under 42 U.S.C. § 1983, alleging that Defendants held him on a bus for over

thirteen hours and falsely classified him as a gang member. By order dated June 7, 2019, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis.1

                                         STANDARD OF REVIEW

        The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks




1
       Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on

any of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they

suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and citations omitted) (emphasis in original).

                                          DISCUSSION

A.     Claims against the New York City Department of Correction

       Plaintiff’s claims against the New York City Department of Correction (“DOC”) must be

dismissed because an agency of the City of New York is not an entity that can be sued. See N.Y.

City Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93

n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y.

2010) (“[A] plaintiff is generally prohibited from suing a municipal agency.”). The Court

therefore dismisses Plaintiff’s claims against the DOC.

B.     Waiver of service

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York,

DOC Officer Chopra, and DOC Captain Griffin, Badge No. 1047, waive service of summons.

C.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

                                                 2
Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim.2

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court dismisses Plaintiff’s claims against New York City Department of Correction.

See 28 U.S.C. § 1915(e)(2)(B)(iii).

       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants City of New York, DOC Officer Chopra, and DOC Captain Griffin waive service of

summons.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       SO ORDERED.

Dated: June 26, 2019                                 __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                           United States District Judge




2
       If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
                                                 3
